Beahhoh, Judge,
(concurring) : -
I concur in the opinion and conclusion reached by Judge Miller. I wish to add a few words of my own as a reason weighing much with me in favor of the decision in this case. It is evident that a theory for recovery, indeed the sole ground for recovery, was that bad material was used in the construction of the scaffold. There is no evidence to sustain the verdict on that basis. The plaintiff’s very first instruction, which I think induced the verdict, was that if bad material was used, and because of that the scaffold fell, then the jury must find for the plaintiff. The evidence did not support that theory, bfo bad wood was used in the platform which fell. This instruction presented, with the sanction of the court, to the consideration of the jury, the question whether bad wood was anywhere used in the scaffold, and whether there was ground for recovery on account of that bad material. This would mislead the jury to a false issue, an immaterial issue, under the whole evidence. A verdict on that basis would not stand. Bloyd v. Pollock, 27 W. Va. 75, tells us that though there is some evidence going to sustain the theory contained in an instruction, yet if it is not sufficient to sustain a verdict, and it would be the duty of the court to set aside a verdict resting on that theory, it ought not to be given. McDonald v. Cole, 46 W. Va. 186; Siate v. Belknap, 39 Id. 427; State v. Mann, 48 W. Va. 480; Pasley v. English, 10 Grat. 236. By statute and practice this Court has power to set aside a verdict on insufficient evidence. So has a circuit *530court. Davidson v. Railroad, 41 W. Va. 408. A court may direct a verdict when the evidence is not enough to sustain a recovery or defense, or may strike out the evidence. Ketterman v. Railroad, 48 W. Va. 606, 613; Tomason v. Southern, 113 Fed. 80. The judge is responsible for the trial at last, and should not allow investigation or give instruction upon questions not really and practically before the jury under the evidence. Why instruct a jury and tell it to pass on a matter when he would have to set aside the verdict standing on that question? blot-withstanding the ability of the judge presiding at this trial, I am impelled to the opinion that plaintiff’s instruction No. 1 was inapt in this case. I do not see why interrogatory nine asked by defendant was not proper.